Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/08/2021, 02/15/2022, and 02/24/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 10 and 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (WO 2016 148048; Miyazaki et al.)  Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to Claim 1, D1 discloses a seal ring (100) for sealing a clearance between a rotary shaft (200) and a housing (300), in Figures 1-45, comprising: 
inclined grooves (groove 121 is inclined to the radial direction) formed at a sliding surface so as to be arranged in a circumferential direction, the inclined grooves (121) 
supply grooves (122) opening on a sealed fluid side (abstract; 122 guides sealed fluid) and communicating with an inner diameter side of the inclined grooves (121) (Figures 7,10-15, 17, 19-20,26,30, 34, 38-39, and 43.)  

As to Claim 2, D1 discloses the seal ring according to claim 1, wherein the supply grooves are equally arranged in the circumferential direction (Figures 1-45.)  

As to Claim 3, D1 discloses the seal ring according to claim 1, wherein one of the supply grooves communicates with at least two the inclined grooves (Figures 1-45.)  

As to Claim 6, D1 discloses the seal ring according to claim 1, wherein each of the inclined grooves is provided with an introduction port opening on the inner diameter side thereof, the introduction port being arranged on an outer diameter side of the sliding surface (Figure 30.)  

As to Claim 7, D1 discloses the seal ring according to claim 2, wherein one of the supply grooves communicates with at least two the inclined grooves (Figures 1-45.)  

As to Claim 10, D1 discloses the seal ring according to claim 2, wherein each of the inclined grooves is provided with an introduction port opening on the inner diameter side 
 
As to Claim 13, D1 discloses the seal ring according to claim 3, wherein each of the inclined grooves is provided with an introduction port opening on the inner diameter side thereof, the introduction port being arranged on an outer diameter side of the sliding surface (Figure 30.)  

Allowable Subject Matter
Claims 4-5, 8-9, 11-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675